DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Claims 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2022.

Status of the Claims
Applicant has canceled claims 1 – 8. Claims 9 – 14 and 16 – 20 have been amended. Claim 15 is as previously presented. Claims 21 – 26 are new. Claims 16 – 20 are withdrawn. Therefore, claims 9 – 15 and 21 – 26 are currently pending and have been considered below. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 15, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 18, and 28, respectively, of copending Application No. 16/448,903 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11, 18, and 28 of application 16/448,903 disclose the claimed features of claims 9, 15, and 21, respectively, of instant application 16/716,805, as shown in the table below.
Instant Application 16/716,805
Copending Application 16/448,903
9. A system, comprising: 
	a torch assembly including: 
		a torch body with an operative end; 
		an imaging device that is disposed within or on the torch body; 
		a memory; and 
		a first processor that executes instructions stored in the memory; and 
	a unitary cartridge that is removably coupleable to the operative end of the torch body, the unitary cartridge including one or more passive, mechanical markings on a surface that is optically viewable by the imaging device when the unitary cartridge is removably coupled to the torch body so that the imaging device can optically acquire an image or image data representative of the one or more passive, mechanical markings, wherein the first processor determines that the unitary cartridge is genuine based on the one or more passive, mechanical markings.
11. A system, comprising: 
	a torch assembly including: 
		a torch body with an operative end; 
		an imaging device that is disposed within or on the torch body; 
		a memory; and 
		an image processor that executes instructions stored in the memory; and 
	a unitary cartridge that is removably coupleable to the operative end of the torch body, the unitary cartridge including one or more passive, mechanical markings on a surface that is optically viewable by the imaging device when the unitary cartridge is removably coupled to the torch body so that the imaging device can optically acquire an image or image data representative of the one or more passive, mechanical markings, wherein the image processor: 
	determines that the unitary cartridge is genuine based on the one or more passive, mechanical markings; and 
	sends a start signal to a power supply based on a determination that the unitary cartridge is genuine so that the power supply can deliver power and gas to the torch assembly in response to the start signal.
15. The system of claim 9, wherein the imaging device comprises at least one camera.
18. The system of claim 11, wherein the imaging device comprises at least one camera.
21. A unitary cartridge of consumables that is removably coupleable to a torch configured to optically analyze consumable components installed therein, the unitary cartridge comprising: 
	a surface that is optically viewable at an operative end of the torch; and 
	one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to whether the unitary cartridge is a genuine component.
22. A consumable component that is removably coupleable to a plasma torch configured to determine that a consumable component installed therein is genuine, the consumable component comprising: 
	a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch; and 
	one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to a manufacturer of the consumable component.28. The consumable component of claim 22, wherein the consumable component is a unitary cartridge.

Regarding claim 21 of instant application 16/716,805, while claim 22 of application 16/448,903 does not recite, “removably coupleable to a torch configured to optically analyze consumable components installed therein,” it is noted that claim 21 of instant application 16/716,805 is the unitary cartridge, and not the torch. Therefore, the limitation, “removably coupleable to a torch configured to optically analyze consumable components installed therein” is not a positively-recited structural element of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 22 – 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29, 29, 26, 23, and 24, respectively, of copending Application No. 16/448,903 in view of Sanders (US 2015/0319836).
Claims 22 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 30, respectively, of copending Application No. 16/448,903 in view of Sanders (US 2015/0319836).
The table below shows claims of instant application 16/716,805 and claims of copending application 16/448,903.
Instant Application 16/716,805
Copending Application 16/448,903
22. The unitary cartridge of claim 21, wherein the information further comprises information relating to an operational parameter associated with the unitary cartridge.	
29. The consumable component of claim 26, wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component.

30. The consumable component of claim 22, wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component.
23. The unitary cartridge of claim 22, wherein the surface is viewable by an imaging device included in a torch assembly including the torch and the imaging device is configured to acquire an image of or image data representative of the one or more passive, mechanical markings included on the surface so that the operational parameter associated with the unitary cartridge can be determined.
29. The consumable component of claim 26, wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component.

30. The consumable component of claim 22, wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component.
24. The unitary cartridge of claim 21, wherein the information further comprises information relating to a presence of the unitary cartridge in a requisite location within the torch.
26. The consumable component of claim 22, wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch.
25. The unitary cartridge of claim 21, wherein the surface is a rear end wall of the unitary cartridge.
23. The consumable component of claim 22, wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch.
26. The unitary cartridge of claim 21, wherein the one or more passive, mechanical markings include a trademark identifying a manufacturer of the unitary cartridge.
24. The consumable component of claim 22, wherein the one or more passive, mechanical markings include a trademark identifying the manufacturer of the consumable component.


Claims 22 – 26 of instant application 16/716,805 are disclosed in claims 29, 29, 26, 23, and 24, respectively, of copending application 16/448,903, and claims 22 and 23 of instant application 16/716,805 are disclosed in claims 30 and 30, respectively, of copending application 16/448,903, as shown in the table above and further described below, except for wherein the consumable component is a unitary cartridge.
Sanders is directed toward a consumable cartridge for a plasma arc cutting system [Title]. Sanders discloses an element / consumable component(s) that is a unitary cartridge (Fig. 1A, “unitary cartridge 200” [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the consumable component is a unitary cartridge. The use of a unitary cartridge, as disclosed by Sanders, is “cost effective,” “improve[s] installation and ease of use by end users,” and “increase[s] system performance” [0005], as recognized by Sanders.

With regard to claim 23, claim 23 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “an imaging device included in a torch assembly including the torch and the imaging device is configured to acquire an image of or image data representative of the one or more passive, mechanical markings included on the surface so that the operational parameter associated with the unitary cartridge can be determined.” It is noted that the claimed apparatus is the unitary cartridge of consumables, and not the torch or an imaging device included in a torch assembly. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 21 – 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffa et al. (US 2013/0264317) in view of Sanders (US 2015/0319836).
Regarding claim 9, Hoffa discloses a system, comprising: 
a torch assembly including: 
a torch body with an operative end (Figs. 1 and 2, torch body 102 [0060]); 
an imaging device that is disposed within or on the torch body (Fig. 2, imaging device 204; “at least one receiver (e.g., a data reading device arranged in or on the torch) 204 for (i) receiving signals transmitted by the signal devices 202 (e.g., reading the data storage device 202), (ii) extracting data conveyed by the signals, and (iii) providing the extracted data to a processor 206 for analysis and further action” [0064]; “A barcode can be read by the receiver 204 in the form of a barcode reader” [0081]; a barcode reader is a type of imaging device); 
a memory ([0064] describes wherein processor 206 can be a “digital signal processor (DSP), microprocessor, microcontroller, computer, computer numeric controller (CNC) machine tool, programmable logic controller (PLC), application-specific integrated circuit (ASIC), or the like”; several of these types of processors (for example, a PLC), comprise a memory); and 
a first processor that executes instructions stored in the memory (“processor 206” [0064]; [0091]; the processors described above are capable of executing instructions stored in the memory); and 
an element that is removably coupleable (“replaceable consumable components” of torch tip 104 [0060]) to the operative end of the torch body, the element including one or more passive, mechanical markings on a surface that is optically viewable by the imaging device when the element is removably coupled to the torch body so that the imaging device can optically acquire an image or image data representative of the one or more passive, mechanical markings (Fig. 2 shows wherein torch tip 104 comprises one or more passive, mechanical markings (element 202); “device 202 is located on (e.g., coupled to) the body or located within (e.g., integrated within) the body” [0063]; “device 202 can be a ... bar code label” [0063]; a bar code label is a passive marking; that is, a bar code label does not transmit and is therefore not considered an active device; rather, a bar code label is a passive, non-transmitting device; a bar code label comprises symbols printed onto a material, which Applicant’s specification indicates is an example of ‘mechanical’ markings; “each signal device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned” [0065]), wherein the first processor determines that the element is genuine based on the one or more passive, mechanical markings (“processor 206 is configured to prevent the thermal processing system 300 from operating if it determines that at least one of the consumables installed in the torch 100 is not manufactured or otherwise supported by an accepted manufacturer. For example, the processor 206 can stop torch operation if it does not recognize the manufacturer identification, serial number and/or parts number conveyed by a signal device of a consumable. Hence, the thermal processing system 300 can be used to detect and prevent the use of inferior or counterfeit consumables” [0091]; [0064]).
Hoffa does not expressly disclose wherein the ‘element’ / consumable component(s) is a unitary cartridge.
Sanders is directed toward a consumable cartridge for a plasma arc cutting system [Title]. Sanders discloses an element / consumable component(s) that is a unitary cartridge (Fig. 1A, “unitary cartridge 200” [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the ‘element’ / consumable component(s) is a unitary cartridge. The use of a unitary cartridge, as disclosed by Sanders, is “cost effective,” “improve[s] installation and ease of use by end users,” and “increase[s] system performance” [0005], as recognized by Sanders.

Regarding claim 21, Hoffa discloses an element that is removably coupleable (“replaceable consumable components” of torch tip 104 [0060]) to a torch configured to optically analyze consumable components installed therein (Figs. 1 and 2, torch including torch body 102 [0060]; Fig. 2, torch body includes imaging device 204; “at least one receiver (e.g., a data reading device arranged in or on the torch) 204 for (i) receiving signals transmitted by the signal devices 202 (e.g., reading the data storage device 202), (ii) extracting data conveyed by the signals, and (iii) providing the extracted data to a processor 206 for analysis and further action” [0064]; “A barcode can be read by the receiver 204 in the form of a barcode reader” [0081]; a barcode reader is a type of imaging device; the torch of Hoffa is capable of optically analyzing consumable components via at least the barcode reader; additionally, please see the explanation below regarding intended use / manner of operating the claimed apparatus), the element comprising: 
a surface that is optically viewable at an operative end of the torch; and one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to whether the element is a genuine component (Fig. 2 shows wherein torch tip 104 comprises one or more passive, mechanical markings (element 202); “device 202 is located on (e.g., coupled to) the body or located within (e.g., integrated within) the body” [0063]; “device 202 can be a ... bar code label” [0063]; a bar code label is a passive marking; that is, a bar code label does not transmit and is therefore not considered an active device; rather, a bar code label is a passive, non-transmitting device; a bar code label comprises symbols printed onto a material, which Applicant’s specification indicates is an example of ‘mechanical’ markings; “each signal device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned” [0065]; “processor 206 is configured to prevent the thermal processing system 300 from operating if it determines that at least one of the consumables installed in the torch 100 is not manufactured or otherwise supported by an accepted manufacturer. For example, the processor 206 can stop torch operation if it does not recognize the manufacturer identification, serial number and/or parts number conveyed by a signal device of a consumable. Hence, the thermal processing system 300 can be used to detect and prevent the use of inferior or counterfeit consumables” [0091]; [0064]).
Hoffa does not expressly disclose wherein the element / consumable component(s) is a unitary cartridge of consumables.
Sanders discloses an element / consumable component(s) that is a unitary cartridge (Fig. 1A, “unitary cartridge 200” [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the element / consumable component(s) is a unitary cartridge of consumables. The use of a unitary cartridge, as disclosed by Sanders, is “cost effective,” “improve[s] installation and ease of use by end users,” and “increase[s] system performance” [0005], as recognized by Sanders.
In addition to structural limitations, claim 21 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: wherein the torch is “configured to optically analyze consumable components installed therein.” It is noted that the claimed apparatus is the unitary cartridge of consumables, and not the torch. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114. 

Regarding claim 22, Hoffa discloses wherein the information further comprises information relating to an operational parameter associated with the element ([0067]; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]; it is noted that Hoffa does not expressly disclose wherein the element is a unitary cartridge; however, Sanders discloses a unitary cartridge as described above).

Regarding claim 23, Hoffa discloses wherein the surface is viewable by an imaging device included in a torch assembly including the torch and the imaging device is configured to acquire an image of or image data representative of the one or more passive, mechanical markings included on the surface so that the operational parameter associated with the unitary cartridge can be determined (please see the rejection of claim 21 for discussion of wherein the surface is viewable by an imaging device).
In addition to structural limitations, claim 23 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “an imaging device included in a torch assembly including the torch and the imaging device is configured to acquire an image of or image data representative of the one or more passive, mechanical markings included on the surface so that the operational parameter associated with the unitary cartridge can be determined.” It is noted that the claimed apparatus is the unitary cartridge of consumables, and not the torch or an imaging device included in a torch assembly. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.

Regarding claim 26, Hoffa discloses wherein the one or more passive, mechanical markings include a trademark identifying a manufacturer of the unitary cartridge (“device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned. The encoded information can be generic or fixed information such as the consumable's name, trademark, manufacturer, serial number, and/or type” [0065]).

Claims 10 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffa / Sanders in view of Daniel et al. (US 2013/0119036).
Regarding claim 10, Hoffa discloses wherein the first processor determines that the element (it is noted that Hoffa does not expressly disclose wherein the element is a unitary cartridge; however, Sanders discloses a unitary cartridge as described above) is genuine based on a first marking of the one or more passive, mechanical markings (as described in the rejection of claim 9, Hoffa discloses determining that an element is genuine based on element 202; at least a portion of element 202 can be considered a first marking). Hoffa further discloses determining operational parameters for the torch assembly based on one or more passive, mechanical markings ([0067]; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]).
Hoffa does not expressly disclose wherein a second processor in a power supply coupled to the torch assembly determines operational parameters for the torch assembly based on a second marking of the one or more passive, mechanical markings.
However, Hoffa discloses, in paragraph [0006], wherein the device (such as device 202) can identify the consumables installed in a plasma arch torch, and can also include information relating to operational parameters. While Hoffa does not expressly refer to a “second marking,” paragraph [0006], as well as paragraphs [0064], [0067], and [0091], indicate that the device can both identify consumables and provide information relating to operational parameters.
Daniel is directed toward systems and methods for associating data to a welder power source [Title], which is in the same field of endeavor as Applicant’s invention. Daniel discloses a first processor, and a second processor in a power supply (see Fig. 2, showing a first processor (processing component 125; “processing component 125 is a computer operable to execute the disclosed methodologies and processes” [0026]), and a second processor in a power supply (processing component 235 in a power source; “each welder power source includes a processing component 235 ...” [0039]). Daniel also discloses utilizing a first marking and a second marking of one or more passive, mechanical markings (see Figs. 6 and 7, showing a first marking (barcode 602 or barcode 702), and a second marking (barcode 604 or barcode 704) [0058]-[0062]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the passive, mechanical markings include a first marking and a second marking. Hoffa discloses the information contained in the claimed first marking and the claimed second marking as described above. The use of two different markings / barcodes (as disclosed by Daniel) instead of, for example, one marking / barcode (Hoffa does not expressly disclose the number of barcodes that are used to convey the described information), is merely the simple substitution of one known element for another, to achieve the predictable result of determining whether a component is genuine (not counterfeit) and determining torch operating parameters.
Additionally, while Hoffa does not expressly disclose a second processor in a power supply, Hoffa discloses a power supply, and wherein a processor communicates with the power supply (“Data collected from the signal devices 202 about the respective consumables can be used by the processor 206 to control and optimize the operation of at least one of the plasma power supply 304” [0083]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second processor in the power supply, because this is merely the use of a second processor to determine operation parameters (as claimed), instead of using the first processor to determine operational parameters, as disclosed by Hoffa. Additionally, this is the application of the known technique of utilizing a processor that is located within a power supply (as disclosed by Daniel), applied to the known device of Hoffa, to achieve predictable results. The court has held that making components separable may be considered obvious to a person of ordinary skill in the art.  MPEP § 2144.04-V-C.

Regarding claim 11, Hoffa / Sanders / Daniel discloses the invention of claim 10 as described above. While Hoffa does not expressly disclose wherein the second processor only determines the operational parameters subsequent to the first processor determining that the unitary cartridge is genuine, Hoffa discloses, “ the processor 206 is configured to prevent the thermal processing system 300 from operating if it determines that at least one of the consumables installed in the torch 100 is not manufactured or otherwise supported by an accepted manufacturer. For example, the processor 206 can stop torch operation if it does not recognize the manufacturer identification, serial number and/or parts number conveyed by a signal device of a consumable. Hence, the thermal processing system 300 can be used to detect and prevent the use of inferior or counterfeit consumables” [0091].
Therefore, given Hoffa’s disclosure of preventing torch operation if a consumable(s) is not genuine, Sanders’ disclosure of a unitary cartridge, and Daniel’s disclosure of utilizing a second processor in a power supply, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second processor only determines the operational parameters subsequent to the first processor determining that the unitary cartridge is genuine. One of ordinary skill would recognize that operational parameters would not need to be determined in the case that a consumable(s) is determined to be counterfeit, since in this case, the torch would not be operated when a counterfeit consumable(s) is installed. 
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second processor only determines the operational parameters subsequent to the first processor determining that the unitary cartridge is genuine, because this would have been obvious to try. That is, at the time of the invention, Hoffa recognized the need to determine whether a component is genuine as described above. Hoffa also discloses determining operational parameters as described in the rejection of claim 9. Hoffa further discloses wherein the torch is prevented from operating if a component is not genuine as described above. There are a finite number of predictable potential solutions to the problem of when to determine the operating parameters for the torch. Those solutions are: (1) determine the operational parameters before determining the unitary cartridge / consumable(s) is genuine, (2) determine the operational parameters at the same time as determining the unitary cartridge / consumable(s) is genuine, or (3) determine the operational parameters after determining the unitary cartridge / consumable(s) is genuine. Regardless of which of these solutions is utilized, the torch will not operate if a consumable(s) is determined to be counterfeit, as disclosed by Hoffa. Therefore, it would have been obvious to choose solution (3) as claimed, or either of the other two solutions, with a reasonable expectation of success.

Regarding claim 12, Hoffa / Sanders / Daniel discloses the invention of claim 11 as described above. Hoffa / Sanders / Daniel does not expressly disclose wherein the first processor and the second processor process the one or more passive, mechanical markings in parallel until the first processor determines that the unitary cartridge is genuine.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first processor and the second processor process the one or more passive, mechanical markings in parallel until the first processor determines that the unitary cartridge is genuine, because this would have been obvious to try. That is, at the time of the invention, Hoffa recognized the need to determine whether a component is genuine as described in the rejection of claim 10. Hoffa also discloses determining operational parameters as described in the rejection of claim 9. Hoffa further discloses wherein the torch is prevented from operating if a component is not genuine as described in the rejection of claim 10. Additionally, Daniel discloses utilizing a first marking and a second marking of one or more passive, mechanical markings as described in the rejection of claim10. There are a finite number of predictable potential solutions to the problem of when to process the passive, mechanical markings. Those solutions are: (1) process the passive, mechanical markings in parallel (which Examiner is interpreting as ‘process the passive, mechanical markings at the same time’), or (2) process the passive, mechanical markings in series (that is, process one marking before processing another marking). Regardless of which of these solutions is utilized, one marking contains information regarding whether a consumable(s) is genuine, and the torch will not operate if a consumable(s) is determined to be counterfeit, as disclosed by Hoffa. Therefore, it would have been obvious to choose solution (1) as claimed, or solution (2), with a reasonable expectation that the torch will be prevented from operating if the consumable(s) is determined to be counterfeit.

Regarding claim 13, Hoffa discloses wherein the first processor renders determinations based on an application of optical recognition techniques to the one or more passive, mechanical markings (as described in the rejection of claim 9, the imaging device can be a barcode reader, and the one or more passive, mechanical markings can be a barcode label; a barcode reader utilizes optical recognition techniques; the extracted data is sent to processor 206 for analysis and further action [0064]).

Regarding claim 15, Hoffa does not expressly disclose wherein the imaging device comprises at least one camera.
Daniel discloses wherein an imaging device comprises a camera (“Welding system 100 includes input device 112 that collects and/or receives a first input based on an indicia, wherein the first input identifies a type of a set of data and a welder power source to associate with the set of data. For instance, input device 112 can be, but is not limited to being, a barcode scanner, a scanner, a camera, a barcode reader, a numeric detector (e.g., optical character recognition device), a microphone, and the like” [0022]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the imaging device comprises at least one camera. This is the simple substitution of one known imaging device (such as a barcode reader as disclosed by Hoffa) for another known imaging device (a camera as disclosed by Daniel, wherein Daniel discloses that the imaging device could be a barcode reader or a camera (or another imaging device)), to achieve the predictable result of imaging an object to determine information relating to a welding consumable (paragraph [0023] of Daniel indicates that the “set of data” (also recited in [0022] and above) can include various information, such as “consumable lot code and/or consumable type” and “the available welding modes and operations for a power source”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffa / Sanders in view of Goddard et al. (US 2018/0284718).
Regarding claim 14, Hoffa does not expressly disclose wherein the first processor further: sends a parts-in-place signal to a power supply when an assessment of parts-in-place for the unitary cartridge determines the unitary cartridge is properly installed in the torch body.
Goddard is directed toward a system utilized for welding or cutting (“arc welding”; “plasma cutting” [0017]). Goddard discloses wherein a “welding job sequencer 200 can be integrated with various tooling or other systems to provide checks and balances with respect to the welding environment and safety concerns. For example, parts-in-place checks can be performed by the welding job sequencer 200 to verify that various parts are in the proper position before proceeding with welding" [0030]. Goddard further discloses wherein the welding job sequencer communicates with a welding power supply (“communication interface 360 may be a wireless and/or wired communication interface, in accordance with various embodiments, and is configured to communicate with at least the welding job sequencer 200” [0043]; Fig. 5 shows wherein communication interface 360 is part of the welding power supply).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first processor further: sends a parts-in-place signal to a power supply when an assessment of parts-in-place for the unitary cartridge determines the unitary cartridge is properly installed in the torch body. This “provide[s] checks and balances with respect to the welding environment and safety concerns” [0030], as recognized by Goddard.

Claims 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffa / Sanders in view of Zhang et al. (US 2016/0165712).
Regarding claim 24, Hoffa does not expressly disclose wherein the information further comprises information relating to a presence of the unitary cartridge in a requisite location within the torch.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). The raised feature of the crown comprises information relating to a presence of the consumable component in a requisite location within the torch, because the “raised feature is configured to activate the consumable sensor by pressing against the consumable sensor upon installation of the crown into the plasma arc torch, thereby permitting a flow of electrical current” [0049].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the information further comprises information relating to a presence of the unitary cartridge in a requisite location within the torch. Zhang states, “Upon activation of the consumable sensor 2104, the torch 2100 can provide a flow of current from the torch head 2102 to the cartridge 1000 to enable torch operations” [0160]. This indicates that the use of the raised feature / passive, mechanical marking allows for providing an indication that the consumable component is installed within the plasma torch, such that torch operations can subsequently be performed.

Regarding claim 25, Hoffa does not expressly disclose wherein the surface is a rear end wall of the unitary cartridge. 
Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). An example of the raised feature is shown in Fig. 22, as “raised portion 2002 of the crown 1006” [0162]. As shown in Fig. 22, raised portion 2002 of the consumable component (crown 1006) is on the rear end wall of the consumable component. This allows the passive, mechanical marking / raised portion to contact “consumable sensor 2104,” which is a sensor that determines that the consumable component / crown is present, such that sensor 2104 is activated and the torch is permitted to operate [0162].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the surface is a rear end wall of the unitary cartridge. This allows a sensor at a particular location within the torch to recognize that a consumable component is installed in the torch, such that the torch is permitted to operate, as recognized by Zhang. Furthermore, as described above, Hoffa discloses one or more passive, mechanical markings on a consumable component that are sensed by a sensor. The claimed location of the one or more passive, mechanical markings is merely a rearrangement of the position of the one or more passive, mechanical markings. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matus (US 2005/0061784) is directed toward a method and apparatus for autodetection of consumables [Title] in a plasma torch [0002]. Hewett et al. (US 2005/0109738) is directed toward plasma arc torch parts comprising “a color indicia formed on the part with a different color identifying the particular value of the operating parameter at which the part is adapted to operate” [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761